Citation Nr: 1243191	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-33 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for hearing loss disability in either ear.

3. Entitlement to service connection for a back disability. 

4. Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008 and April 2010, the Veteran appeared at hearings before Decision Review Officers.  In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In February 2012, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) on the question of whether psoriatic arthritis was related to cold exposure in service.  As the opinion is favorable to the claim, no further notice is required. 

In June 2012, the Board obtained an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's hearing loss was incurred in or aggravated by service.  A copy of the opinion was furnished to the Veteran and his representative, who were given the opportunity to submit additional evidence and argument, but there is no record of response.

The claim of service connection for a back disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.







FINDINGS OF FACT

1. Tinnitus had onset in service.

2. Hearing loss in the right ear was noted on entrance examination and the pre-existing right ear hearing loss did not increase in severity during service.

3. Hearing loss in the left ear was not shown in service, was not manifested to a compensable degree within the first year after service, and has not been shown to be related to noise exposure in service.

4. Psoriatic arthritis is due to cold exposure in service.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

2. The criteria for a hearing loss disability in either ear have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.385 (2012).

3. Psoriatic arthritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in November 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in January 2007 in relation to his claim of service connection for tinnitus and a VA opinion was obtained in May 2010 in relation to his claim of service connection for psoriatic arthritis.  In addition, as noted above, the Board sought and obtained a VHA expert opinion with respect to the claim of service connection for psoriatic arthritis, as well as a VHA expert opinion and addendum regarding the claim of service connection for hearing loss.  The VA examination reports and the VHA expert opinions contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities to decide the claims. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).



Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 




Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Tinnitus

Facts

On service entrance examination, the Veteran had defective hearing at 4000 Hz in the right ear, and he was assigned a profile of H2.  The service treatment records contain no complaint of tinnitus.  

After service in January 2007 on VA examination, the Veteran complained of tinnitus due to noise exposure in service.  He stated that he had served as a radio operator on active duty and that he was exposed to the high-pitched whine of the radios and that he was in the proximity to the noise of diesel generators.  He denied any significant noise exposure after service.  The Veteran gave a history of at least 10 years of progressive tinnitus.  


The VA examiner expressed the opinion that it was less likely than not that the tinnitus was related to noise exposure in service, because tinnitus had not been noted in service.

In the notice of disagreement in September 2007, the Veteran asserted that he was exposed to high frequency noise from tuning radios he had to maintain and that there was a constant electrical buzz from the radios as well.  He stated that there were the generators used to power the equipment at the site he worked, which ran twenty-four hours a day.  He stated that in basic training he was also exposed to small arms fire.  




In September 2007, a private audiologist expressed the opinion that it was at least as likely as not that the Veteran's tinnitus was caused by or contributed to by excessive noise exposure in service on the basis of the Veteran's in-service history.

In April 2008, the Veteran testified that his military occupational specialty in service was that of a Radio Relay Carrier Attendant and that he was exposed to a constant noise from radios.  He stated that his tinnitus began in service.

In October 2008, a otolaryngologist, after a review of the Veteran's service treatment records and the Veteran's history of noise exposure during service, stated it was more likely than not that the Veteran's exposure to noise in the military contributed to his current tinnitus. 

In April 2010, the Veteran again testified about the level of noise exposure in service working around radio equipment and generators.  

Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service. But the absence of in-service documentation is not dispositive as to whether tinnitus began in service.

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus began in service. While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to noise in service, and the Veteran is competent to describe tinnitus.  Moreover, there is no affirmative evidence that the Veteran is not credible. 

As for evidence against the claim, the VA examiner concluded that the Veteran's tinnitus was not caused by service, because tinnitus was not noted in service. The VA examiner's rationale does not account for the Veteran's statement that he experienced tinnitus in service and since service, which the Veteran is competent to state.  Additionally, the VA examiner relied on the absence of medical records to corroborate tinnitus, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran was exposed to noise in service, and the Veteran is competent to describe noise exposure and tinnitus in service and since, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 

As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current tinnitus and evidence of a relationship between the current tinnitus and noise exposure in service on the basis of continuity as expressed by the Veteran and in the opinions of two medical professionals that the Veteran's current tinnitus was due to noise exposure in service, all the elements of service connection have been met and service connection is warranted. 







Hearing Loss Disability

Facts

The service treatment records show an abnormal hearing test at the time of enlistment in June 1968.  Audiometric findings showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
45
LEFT
5
5
5
5
30

Based on the audiometric results, the Veteran was found to have defective hearing at 4000 Hz in the right ear which was not considered disqualifying.  The Veteran was assigned a hearing profile of H2.  The Veteran was issued hearing protection at least once.

The service treatment records show a Rudmose tracing test for hearing acuity was conducted in July 1970.  The Rudmose tracing test is depicted in graph format, which has not been reduced to numerical findings by an audiologist.  If the graph is translated at each frequency, the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
30
LEFT
10
0
0
0
45

Ten days later on separation examination the pure tone thresholds were:








HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
--
20
LEFT
20
0
0
--
40
 
The Veteran did not have any hearing tests or complain of hearing problems until he file his current claim in 2006. 

On VA examination in January 2007, the Veteran had a hearing loss disability for under 38 C.F.R. § 3.385.  The Veteran gave a history of progressive bilateral hearing loss, which began in service.  The VA examiner expressed the opinion that the Rudmose tracing test was more reliable than the audiometric testing on separation examination in determining that the Veteran's hearing acuity did not worsen during service because the findings on the Rudmose test were identical to the findings on entrance examination.  

In September 2007, a private audiologist stated that the Veteran had a significant threshold shift in service (more than 10 decibels), particularly at 500 Hz and 4000 Hz in the left ear.  The audiologist also questioned the validity of the findings with respect to the right ear, as there was a 25 decibel improvement during service.  The audiologist expressed the opinion that the noise exposure in service and the findings on separation examination demonstrated that noise exposure, resulted in the current sensorineural hearing loss.

In October 2008, private physician expressed the opinion that noise exposure in service contributed to the Veteran's current hearing loss.

In March 2012, the Board obtained a VHA expert opinion from an audiologist.  The VHA expert stated it was likely that the Veteran was exposed to hazardous noise levels in service, but the hearing acuity testing on entrance and on separation showed no evidence of a significant threshold shift beyond normal variability and no aggravation of the pre-existing hearing loss.  


The VHA expert expressed the opinion that the Veteran's hearing loss was not the result of the noise exposure in service.

In addendum opinion in June 2012, the VHA expert stated that the audiology examination at service entrance in June 1968 showed clear and unmistakable evidence of a pre-existing hearing loss in the right ear by VA standards and that on separation examination hearing loss in the right ear was also shown, but there was no significant threshold shift beyond normal variability in service.  The VHA expert stated that there was clear and unmistakable evidence the Veteran's pre-existing right ear hearing loss did not permanently increase in severity during service.  

Analysis

The Veteran currently has a hearing loss disability in each ear under 38 C.F.R. § 3.385.  And there is no factual dispute that the Veteran was exposed to noise in service.  The remaining question is whether the current hearing loss disability in either ear is related to the noise exposure in service.  

As explained more fully below, due to the audiometric findings at service entrance, the right and left ear will be analyzed separately.

Right Ear 

Based on the documentation at service entrance in June 1968 and the opinion of the VHA expert, a right ear loss disability was noted on entrance examination.  Where a disability pre-exists service, the Veteran is no longer presumed to have been sound as to the pre-existing condition.  The question is whether the pre-existing condition was aggravation by service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 



Although the service treatment records suggest a worsening of hearing impairment on audiometric testing on the separation examination in July 1970, which was in direct contrast to the Rudmose tracing test graph just two weeks earlier, the VHA expert, having reviewed all of the documents, including the graph, explained that the graph was used as the basis for the findings on the separation examination and that the results were transposed or reversed, that is, the numbers s for the right ear, as represented on the Rudmose graph, were listed on the examination form for the left ear, and vice versa.  The Rudmose tracing graph lists the findings for the left ear first, but on the separation examination the findings for the right ear are entered first.  

In addition, the transposition of the numbers would explain why the scores for the right ear improved in a less than two week while the scores for the left ear declined by a corresponding amount.  Even the private audiologist questioned the validity of the findings shown on separation examination, based on "improvement" in hearing in the right ear.  The VA examiner in 2007 noted that the service entrance audiometric findings were identical to the Rudmose graph findings, and expressed the opinion that the Rudmose graph was therefore more accurate.  

Both the VA examiner in January 2007 and the VHA expert in June 2012 addressed the Rudmose graph, but the private medical professionals did not. 

The Veteran had a pre-existing right ear hearing loss noted on entrance examination.  The VHA expert an audiologist stated it was likely that the Veteran was exposed to hazardous noise levels in service, but the hearing acuity testing on entrance and on separation showed no evidence of a significant threshold shift beyond normal variability and no aggravation of the pre-existing right ear hearing loss.  In this case, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 



With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

As the private medical opinions do not account for the Rudmose findings and the findings on separation, the opinions have less probative value than the opinions of the VA examiner and VHA expert.  

Considering the merits of the analysis and the details of the opinions, the Board places more weight on the opinions of the VA examiner and VHA expert, which were based on medical analysis applied to the significant facts of case, than the opinions of the private medical professionals.  

As for the Veteran's lay statements and testimony about causal relationship between noise exposure and hearing loss, the Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has already addressed the medical evidence, pertaining to a medical diagnosis based on symptoms reported by the Veteran.

The question then is whether the Veteran as a lay person is competent to offer an opinion on aggravation of a pre-existing condition.  



A hearing loss disability is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran without specialized education, training, or experience. 

For this reason, the Veteran's lay opinion is not competent evidence of aggravation.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

As the lay evidence is not competent evidence on material issue of fact, namely, aggravation of a pre-existing right ear hearing loss disability and as the competent medical against the claim is more persuasive then the competent evidence in favor of th claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a pre-existing right ear hearing loss disability by aggravation is not warranted.  38 U.S.C.A. § 5107(b).

Left Ear

On separation examination, adjusting for the transposition of the audiometric results from the Rudmose graph, there was a threshold shift at 500 Hz in the left ear from 5 to 20 decibels.  The private audiologist in September 2007 expressed the opinion that the threshold shift at 500 Hz was significant and led to the overall decrease in hearing acuity over the next 35 years.  The VA examiner in January 2007 and the VHA expert an audiologist were of the opinion that the shift from at 500 Hz in the left ear from 5 to 20 decibels was within the range of normal hearing.  




Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet.App. 157 (1993).  The Board therefore finds that, while a threshold shift in the left ear was shown in service, the left ear hearing was still within the range of normal hearing.  

On the basis of the service treatment records alone, a left ear hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted.

Nevertheless, service connection may be established by chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) or on the basis of an initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

As for chronicity, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing in the left ear during service, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability in the left ear under 38 C.F.R. § 3.385  and sufficient observation to establish chronicity during service.

As the Veteran is competent to describe impaired hearing, which is within the realm of the Veteran's personal experience, his statement that he had impaired hearing is admissible evidence.  38 C.F.R. § 3.159  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).


While the Board finds that the Veteran is competent to describe symptoms of impaired hearing in the left ear, as it does not necessarily follow that there is a relationship between the current left ear hearing loss disability and the continuity of symptomatology that the Veteran avers, and as a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498  (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 492 F.3d 1377. 

And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, at 581 F.3d 1316.

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.





Where, as here, there is a question of a diagnosis, not capable of lay observation, and a hearing loss disability is not a simple medication condition, the Veteran is not competent to state that the current left ear hearing loss disability under 38 C.F.R. § 3.385 was present during service. 

To this extent the Veteran's statements and testimony are excluded, that is, not admissible as evidence favorable to claim. 

Also, to the extent the Veteran has expressed an association between the current left hearing loss disability and service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and service.

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385 , the Board need not reach the question of whether or not the Veteran's statements and testimony are credible.

After service, a left ear hearing loss disability was not documented until 2006, well beyond the one-year period after separation from service in 1970 for presumptive service connection for sensorineural hearing loss as a chronic disease and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not warranted.




As for the Veteran describing a contemporaneous medical diagnosis, there is no evidence that a medical professional diagnosed a left ear hearing loss disability before 2006. 

As for symptoms that later support a diagnosis by a medical professional, there is evidence for and against the claim. 

In September 2007, a private audiologist stated that the Veteran had a significant threshold shift in service (more than 10 decibels), particularly at 500 Hz and 4000 Hz in the left ear.  The audiologist also questioned the validity of the findings with respect to the right ear, as there was a 25 decibel improvement during service.  The audiologist expressed the opinion that the noise exposure in service and the findings on separation examination demonstrated that noise exposure, resulted in the current sensorineural hearing loss.

In October 2008, private physician expressed the opinion that noise exposure in service contributed to the Veteran's current hearing loss.

The evidence against the claim consists of the opinions of a VA examiner and VHA expert, who is an audiologist, that hearing loss was not the result of noise exposure in service.  The VA examiner and the VHA expert accounted for the significant facts of the case to reach the conclusion submitted in the opinions, and the opinions are persuasive evidence against the claim. 

As the private medical opinions do not account for the Rudmose findings and the findings on separation, the opinions have less probative value than the opinions of the VA examiner and VHA expert.  

Considering the merits of the analysis and the details of the opinions, the Board places more weight on the opinions of the VA examiner and VHA expert, which were based on medical analysis applied to the significant facts of case, than the opinions of the private medical professionals.  


As the lay evidence is not competent evidence and as the competent medical against the claim is more persuasive then the competent evidence in favor of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a left ear hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b).

Psoriatic Arthritis

Facts

The service treatment records do not show any diagnosis of psoriasis or of cold injury.  The Veteran did testify in service he was stationed in Germany at a remote radio base and lived two miles away, walking back and forth every day, including during the winter in very cold temperatures.  He stated that he did not seek medical treatment at the time because he had no way of reaching the nearest dispensary, but testified that his symptoms from cold injuries included bruising, swelling, and discoloration of the skin.  He also submitted a color photograph taken during that time period which he asserted showed discoloration of his hands due to cold.

After service, the Veteran states he was treated for nail fungus, which was actually an early manifestation of psoriatic arthritis.  The first evidence of psoriasis is the Veteran's report of being diagnosed with toenail fungus in 1979 with increasing difficulties and symptoms in his fingers and toes since that time.  Records showing actual psoriasis plaques or lesions are from the late 1980s.  The record also shows that the Veteran had developed a severe case of psoriatic arthritis, which was diagnosed in 1985.  

In May 2010, the RO sought a VA opinion with respect to the Veteran's claim of service connection for psoriatic arthritis.  After reviewing the claims file, the VA examiner stated that it would be speculative to say that s psoriatic arthritis originated in service.



The Veteran has submitted extensive research on the manifestations and causes of psoriatic arthritis, including research on genetic abnormalities and the possibility of genetic damage resulting from trauma, including cold injuries.  The Veteran has also provided an opinion from his physician linking the diagnosis of psoriatic arthritis to cold injuries, based in part on the articles supplied by the Veteran and the concept of "deep Koebner phenomenon."  

The Board requested a VHA expert opinion on the Veteran's claims that his current psoriatic arthritis was caused by cold injuries in service.  The VHA expert, who is a rheumatologist, after a review of the Veteran's file as well as the medical literature, relating to psoriatic arthritis, expressed the opinion that it was more likely than not that the Veteran's psoriatic arthritis was due to cold injuries in service while stationed in Germany.

Analysis

There is no factual dispute that the Veteran has psoriatic arthritis.  What remains to be determined is whether psoriatic arthritis may be due environmental factors, such as cold injury or cold exposure.  Also to be determined is whether the Veteran had cold injury in service.

As for a cold injury in service, there is no affirmative evidence of a cold injury in service, such as contemporaneous medical records.  The Veteran has testified and has submitted other evidence, including a photograph and copies of letters from the time period, which show that he was exposed to cold temperatures while stationed in Germany.  In addition, the Board finds the internet research regarding the daily temperatures in that region during that period of time supports the fact that the Veteran suffered cold exposure in service.  

The Board finds that the evidence the Veteran suffered cold exposure in service is competent and credible evidence. 



Considering the merits of the analysis and the details of the opinions, the Board finds that the opinion of the VHA expert that psoriatic arthritis was due to cold exposure in service is persuasive evidence in favor of the claim and outweighs the opinion of the VA examiner, who stated that an opinion on causation would be speculative.  

As the Veteran's lay statements are competent and credible with regard to cold exposure in service and with evidence of current psoriatic arthritis and favorable evidence of a relationship between the current psoriatic arthritis and cold exposure in service, all the elements of service connection have been met and service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection by aggravation for a pre-existing right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is denied. 

Service connection for psoriatic arthritis is granted.


REMAND

On the claim of service connection for a back disability, the Veteran stated that he had an episode of severe back pain in service after heavy lifting and he testified that his current back problems were due, in part, to arthritis.  There is also evidence that the Veteran sustained back injuries after service separation.  



In light of the above, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:

i).  The current back disability is related to the symptoms in service, or, 

ii).  The current back disability is caused by or aggravated by service-connected psoriatic arthritis, or,

iii).  The current back disability is a new and separate disability due to postservice injuries in 1987, 1988, 1994, and since 2002.   

The Veteran's file must be made available to the VA examiner for review.

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


